This is an appeal from an order of the State Industrial Commission entered on February 26, 1917, discontinuing the weekly compensation theretofore allowed plaintiff for injuries received while in the employ of the Independent Gin Company, of Nelly, Okla. The case was submitted to this court on May 8, 1917, but no briefs have yet been filed by plaintiff. Rule 5 (47 Okla. v) of this court requires that plaintiff file his brief within 20 days after answer of defendant is filed. It clearly appears that the appeal has been abandoned, and the motion of defendants to dismiss for failure to file brief is therefore sustained and the appeal dismissed.